Citation Nr: 0833821	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  06-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis from November 10, 2003, to November 14, 2005.

2.  Entitlement to a rating in excess of 30 percent for right 
knee arthritis, status/post total knee replacement, since 
January 1, 2007.

3.  Entitlement to a rating in excess of 10 percent for right 
knee anterior cruciate ligament (ACL) deficiency prior to 
April 18, 2005.

4.  Entitlement to a rating in excess of 20 percent for right 
knee ACL deficiency since April 18, 2005.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

This case was remanded by the Board in March 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  From November 10, 2003, to November 14, 2005, the 
veteran's right knee arthritis was manifested by full 
extension and flexion up to 130 degrees; no swelling, 
effusion, patellar instability, or significant laxity of the 
collateral ligaments; and no X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating episodes.  

2.  Since January 1, 2007, the veteran's right knee 
disability has been manifested by a prosthetic replacement of 
the knee joint; full extension and flexion up to 104 degrees; 
no swelling, effusion, patellar instability, or significant 
laxity of the collateral ligaments; and no chronic residuals 
consisting of severe painful motion following implantation of 
the prosthesis.  

3.  Prior to April 18, 2005, the veteran's right knee ACL 
deficiency was manifested by full extension and flexion up to 
130 degrees; no instability, effusion, patellar instability, 
or significant laxity of the collateral ligaments; and X-ray 
evidence of moderately advanced tricompartmental 
osteoarthritis with moderately severe narrowing and spurring.

4.  Since April 18, 2005, the veteran's right knee ACL 
deficiency has been manifested by full extension and flexion 
up to 104 degrees; ACL insufficiency with mild swelling and 
effusion in the right knee, but no patellar instability; and 
subjective complaints of constant pain on the lateral aspect 
of the right knee as well as use of a knee brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee arthritis from November 10, 2003, to November 14, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, 
Diagnostic Codes (DCs) 5256, 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 30 percent for 
right knee arthritis, status/post total knee replacement, 
since January 1, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.21, 4.124a, DCs 5256, 5257, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
right knee ACL deficiency from November 10, 2003, to April 
18, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, 
DCs 5256, 5257, 5260, 5261 (2007).

4.  The criteria for a rating in excess of 20 percent for 
right knee ACL deficiency since April 18, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, DCs 5256, 5257, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

In VAOPGCPREC 23-97, VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257.  See 62 Fed. Reg. 
63,604 (1997).  In VAOPGCPREC 9-98 (1998), VA General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  

In the alternative, a compensable rating may be granted by 
virtue of 38 C.F.R. § 4.59 (which specifically provides that, 
when a veteran has arthritis that is productive of actually 
painful motion due to unstable or malaligned joints due to 
healed injury, the disability is entitled to the minimum 
compensable evaluation for the joint, i.e., 10 percent under 
either DC 5260 or 5261).  See 63 Fed. Reg. 56,703 (1998).  

Moreover, VA General Counsel held that separate ratings could 
be provided for limitation of knee extension and flexion 
under DCs 5260 and 5261.  See VAOPGCPREC 9-2004 (2004); 69 
Fed. Reg. 59,990 (2004).  Precedent opinions of VA General 
Counsel are binding on the Board.  38 C.F.R. § 19.5.  

In light of the foregoing, the Board will address whether the 
veteran's right knee disability warrants separate evaluations 
for limitation of knee flexion and extension, as well as for 
knee instability.  By a rating decision dated in December 
1988, he was initially granted service connection for right 
knee ACL deficiency, effective December 27, 1986, under the 
predecessor of current DC 5259.  

In November 2003, he filed his current claim for a rating 
increase.  By a rating decision dated in January 2004, the RO 
granted a separate 10 percent rating for right knee arthritis 
under DC 5003-5010, effective November 10, 2003, the date of 
his claim for an increase.  

The veteran filed a notice of disagreement.  He underwent 
arthroscopy surgery in February 2004, and the RO granted a 
temporary 100 percent evaluation for surgical treatment 
requiring convalescence from February 4, 2004, to April 1, 
2004, at which point his rating for ACL deficiency reverted 
to its initial 10 percent evaluation.  

In November 2005, the veteran underwent right knee total 
replacement, and the RO granted a temporary 100 percent 
evaluation from November 14, 2005, to January 1, 2007, at 
which point his rating for right knee arthritis increased to 
30 percent under DC 5055, knee replacement (prosthesis).  

Subsequently, in a rating decision dated in April 2008, his 
rating for right knee ACL deficiency was increased to 20 
percent under DC 5257 (knee, other impairment of), effective 
April 18, 2005, the date of the VA examination which first 
revealed evidence of pain, joint effusion, and use of a knee 
brace.  

In order to warrant a higher rating, the evidence must show 
the following:

*	prosthetic replacement of knee joint with chronic 
residuals consisting of severe painful motion following 
implantation of prosthesis (60 percent under DC 5055);
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 degrees 
(a separate 30 percent under DC 5256);
*	severe recurrent subluxation or lateral instability (30 
percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (20 percent 
under DC 5258);
*	flexion limited to 45 degrees (a separate 10 percent 
under DC 5260);
*	extension limited to 10 degrees (a separate 10 percent 
under DC 5261); or
*	impairment of the tibia and fibula with marked knee or 
ankle disability (30 percent under DC 5262).  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support a higher 
rating at this time for any period since his November 2003 
claim.

For the period from November 10, 2003, to November 14, 2005, 
during which time the veteran's right knee arthritis was 
evaluated at 10 percent under DC 5010, the Board finds that 
an evaluation in excess of 10 percent is not in order.  VA 
treatment notes reveal full extension and flexion up to 130 
degrees, with pain upon both passive and active motion.  
Although he reported popping, there was no instability or 
effusion found.  X-rays revealed moderately advanced 
tricompartmental osteoarthritis with moderately severe 
narrowing and spurring.  

A July 2004 VA joints examination report revealed full 
extension and flexion up to 130 degrees, with pain at the 
extremes of flexion.  Although there was moderate right 
quadriceps atrophy, there was no swelling or effusion.  There 
was no patellar instability or significant laxity of the 
collateral ligaments.  Significantly, there was no X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
episodes which would warrant a 20 percent rating under DC 
5003-5010.  

Similarly, for the period since January 1, 2007, where the 
veteran's right knee arthritis was evaluated at its current 
30 percent level, the Board finds that an evaluation in 
excess of 30 percent is not in order.  A January 2007 VA 
joints examination report revealed good stability with zero 
degrees extension and flexion to 104 degrees.  

Although there was slight pain at the end of flexion, 
repetitive motion did not change anything.  There was no 
evidence of effusion.  Significantly, medical records during 
this period do not reveal chronic residuals consisting of 
severe painful motion following implantation of prosthesis, 
which would warrant a higher rating under DC 5055.  

For the period prior to April 18, 2005, during which time the 
veteran's right knee ACL deficiency was evaluated at 10 
percent under DC 5259, the Board finds that an evaluation in 
excess of 10 percent is not in order.  VA treatment notes 
reveal full extension and flexion up to 130 degrees, with 
pain upon both passive and active motion.  

Although he reported popping, there was no instability or 
effusion found.  X-rays revealed moderately advanced 
tricompartmental osteoarthritis with moderately severe 
narrowing and spurring.  As indicated above, a July 2004 VA 
joints examination report revealed full extension and flexion 
up to 130 degrees, with no swelling or effusion and no 
patellar instability or significant laxity of the collateral 
ligaments.

Similarly, for the period since April 18, 2005, where the 
veteran's right knee arthritis was evaluated at its current 
20 percent level under DC 5357, the Board finds that an 
evaluation in excess of 20 percent is not in order.  The 
April 2005 VA joints examination revealed full extension and 
flexion up to 130 degree with pain at the extremes of 
flexion, which did not change upon repetitive motion.  
Although there was mild swelling and effusion in the right 
knee, there was no patellar instability.  Tests also revealed 
the presence of ACL insufficiency.  He indicated that he 
experienced constant pain on the lateral aspect of his knee 
and wore a knee brace.  

The Board notes that separate ratings could be assigned under 
DC 5260 (limitation of flexion) and DC 5261 (limitation of 
extension); however, the veteran's right knee flexion and 
extension do not warrant compensable evaluations at this 
time.  Range of motion testing has shown his extension to be 
anatomically normal and his flexion to be limited to 104 
degrees at worst.

Next, the evidence does not support a higher rating based on 
impairment of the tibia and fibula because recent X-rays do 
not show malnunion of the tibia and fibula, a threshold 
component of a rating under DC 5262.  

After considering the effects of the pain, tenderness, 
weakness, lack of endurance, limitation of function, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the evidence does not 
reflect functional impairment beyond that which is 
contemplated by his current ratings.  

Further, the disabling effects of the veteran's pain and 
weakness do not meet or more nearly approximate the criteria 
for assignment of a higher rating under 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, given the absence of ankylosis of the right 
knee, more limited range of motion, or malunion of the tibia 
and fibula, the Board finds that the evidence does not 
support a higher rating at this time.

The Board has also considered the veteran's statements and 
sworn testimony asserting that his disability is worse.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of increased disabilities.

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  

Except for surgery, the evidence does not show that he has 
been hospitalized for his disabilities.  Moreover, at a VA 
examination, he related that he was required to drive on his 
job and was able to perform his duties.  Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
November 2003, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in April 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in November 2003 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2003 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his right knee disability worsened in severity.  
Additionally, a September 2004 statement of the case informed 
him of the specific rating criteria used for the evaluation 
of his claim.  

The statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
scars that are superficial and painful on examination.  Based 
on this evidence, the veteran can be expected to understand 
from the various letters from the RO what was needed to 
support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during his Decision Review Officer hearing in March 2005, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the disability had on 
his daily life.  For example, he described his inability to 
fish, garden, and play with his grandchildren due to his 
right knee disability.  

These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Further, the 
veteran submitted additional records as well as written 
statements, and was provided an opportunity to set forth his 
contentions during the hearing before a Decision Review 
Officer in March 2005.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in July 2004, April 2005, and January 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for right knee arthritis 
from November 10, 2003, to November 14, 2005, is denied.  

A rating in excess of 30 percent for right knee arthritis, 
status/post total knee replacement, since January 1, 2007, is 
denied.  

A rating in excess of 10 percent for right knee ACL 
deficiency prior to April 18, 2005, is denied.  

A rating in excess of 20 percent for right knee ACL 
deficiency since April 18, 2005, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


